Martin, J.
The defendant, Texada, is appellant from a judgment against him as endorser, and prays the reversal of the judgment on the ground of the absence of evidence of legal notice. The letter inclosing the notice was directed to him at Alexandria, which is not the post office nearest to his place of residence ; there being another post office at Cotile, in the same parish, shown to be nearer to his residence. An attempt has been made to show that the appellant was in the habit of receiving his letters and papers at the Alexandria post office, at the time the notice of the protest was sent to him ; but this attempt has been unsuccessful.
It is therefore ordered that the judgment of the district court be reversed, and that ours be for the defendant, with costs in both courts.